

116 S1217 IS: To amend the Internal Revenue Code of 1986 to eliminate the taxable income limit on percentage depletion for oil and natural gas produced from marginal properties.
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1217IN THE SENATE OF THE UNITED STATESApril 11, 2019Mr. Inhofe introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to eliminate the taxable income limit on percentage
			 depletion for oil and natural gas produced from marginal properties.
	
		1.Elimination of taxable income
			 limit on percentage depletion for oil and natural gas produced from
			 marginal
			 properties
			(a)In
 generalSection 613A(c)(6) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
					(H)Nonapplication
 of taxable income limit with respect to marginal productionThe second sentence of subsection (a) of section 613 shall not apply to so much of the allowance for depletion as is determined under subparagraph (A)..
			(b)Effective
 dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2018.